Citation Nr: 1747575	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO. 07-10 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a skin disorder, to include tinea versicolor and intertrigo, to include as due to exposure to herbicides.

2. Entitlement to service connection for a skin disorder, to include tinea versicolor and intertrigo, to include as due to exposure to herbicides.

3. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

4. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

5. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

6. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

7. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2006 and January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In October 2013, the Board remanded the claims for further development. There was substantial compliance with the Board's remand directives to decide the claims on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).

Regarding the claim of entitlement to a TDIU, the Veteran has been in receipt of a 100 percent disability rating for prostate cancer, effective January 10, 2014. However, the current appeal period predates the assignment of the 100 percent disability rating. Additionally, a grant of a 100 percent disability rating does not always render the issue of entitlement to a TDIU moot, and VA's duty to maximize benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation under 38 U.S.C.A. § 1114. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Accordingly, the issue of entitlement to a TDIU remains part of the instant appeal. 


FINDINGS OF FACT

1. In a March 1983 rating decision, the RO denied the claim of entitlement to service connection for a skin disorder. Although notified of the denial in a March 1983 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year. 

2. Evidence associated with the claims file since the March 1983 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a skin disorder and raises a reasonable possibility of substantiating the claim.

3. The Veteran does not have a skin disorder that was incurred in, or is otherwise related to, active duty service, to include exposure to herbicides.

4. Throughout the appeal period, symptoms of the Veteran's peripheral neuropathy of the left upper extremity more closely approximated mild incomplete paralysis and did not amount to moderate incomplete paralysis.

5. Throughout the appeal period, symptoms of the Veteran's peripheral neuropathy of the right upper extremity more closely approximated mild incomplete paralysis and did not amount to moderate incomplete paralysis.

6. Throughout the appeal period, symptoms of the Veteran's peripheral neuropathy of the left lower extremity more closely approximated mild incomplete paralysis and did not amount to moderate incomplete paralysis.

7. Throughout the appeal period, symptoms of the Veteran's peripheral neuropathy of the right lower extremity more closely approximated mild incomplete paralysis and did not amount to moderate incomplete paralysis.

8. The evidence does not establish that the Veteran was precluded from obtaining and sustaining gainful employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1. The March 1983 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).

2. As pertinent evidence received since the March 1983 rating decision is new and material, the criteria for reopening the claim of entitlement to service connection for a skin disorder are met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for a skin disorder, to include tinea versicolor and intertrigo, to include as due to exposure to herbicides, have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4. The criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

5. The criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

6. The criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2016).

7. The criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2016).

8. The criteria for referral for consideration of a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

New and Material Evidence to Reopen Entitlement to Service Connection for a Skin Disorder

Entitlement to service connection for a skin disorder, to include tinea versicolor and intertrigo, to include as due to exposure to herbicides, was previously denied in an un-appealed March 1983 rating decision. The Veteran filed a new claim for entitlement to service connection for the previously denied skin disorder in March 2006. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In a March 1983 rating decision, the regional office denied the claim of entitlement to service connection for a skin disorder because a General Medicine examination was negative for a skin disorder at the time although the Veteran stated that he was receiving treatment at the Mayaguez Satellite Clinic, i.e., the first element of service connection was not satisfied. See 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). The Veteran did not file a notice of disagreement with the March 1983 rating decision and thus the rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103.

Since the March 1983 rating decision, the Veteran has submitted additional evidence and contentions pertaining to this claim. Specifically, a VA general medical examination provided in June 1995 indicates the presence of tinea versicolor in the back and abdominal area and tinea corporis and intertrigo in inguinal-crural region. Given that the threshold for substantiating a claim to reopen is low, this evidence, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a skin disorder and raises a reasonable possibility of substantiating the claim. Thus, the claim of entitlement to service connection for a skin disorder is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. The Agency of Original Jurisdiction has considered the Veteran's claim on the merits; he is not prejudiced by the Board's consideration of service connection for a skin disorder on the merits.

Service Connection - Skin Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions. 38 C.F.R. § 3.309(e). In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Nicholson, 20 Vet. App. 257 (2006). In order to establish qualifying "service in the Republic of Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Despite the above, the United Stated Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir.1994). Therefore, the Board must not only determine whether a veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d). This determination may include actual exposure to herbicides as opposed to presumed exposure.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran contends that service connection for a skin disorder is warranted because it was incurred in service or otherwise caused by service, to include exposure to herbicides in Vietnam, including Agent Orange.

A June 1995 VA general medical examination reflects that the Veteran had tinea versicolor in the back and abdominal area and tinea corporis and intertrigo in inguinal-crural region. In a March 2006 statement, the Veteran reported a skin condition (jungle rot) on legs and ankle area and that he had received treatment since discharge. In an April 2007 VA-9 (substantive appeal), the Veteran contended that he had been suffering from a skin disorder a long time and "according to criteria, it looks like jungle rack [rot]." He also stated that there was no improvement to his condition and asserted that it was a product of Agent Orange. 

Further, in a June 2007 statement, the Veteran stated that he treated the skin condition with creams, which had not been effective for the past 15 years. The Veteran indicated that he only used the Mayaguez Clinic facility laboratories at the San Juan VA. He also stated that while in New York and Chicago, he "visited their facilities to seek treatment" and that all tests can be found at the Mayaguez Clinic. While there are no records from any VA or private medical provider in New York or Chicago, the Board finds no further development is necessary to seek these records as the Veteran has not provided specifics of the New York or Chicago providers. The law has long held that the duty to assist a claimant in the development of an application for benefits is not a two-way street. If the Veteran wishes help in developing this claim, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. See Wood v. Derwinski, 1 Vet. App 190, 193 (1991).

The Board has reviewed the record, including service treatment records and post-service medical records, for any indication that a skin disorder could have been caused by or was a result of active duty service and finds no such indication or relationship is demonstrated. The Veteran's service treatment records from his period of service from March 1965 to February 1967 are silent for any diagnosis, symptoms, or treatment of a skin disorder. The Veteran's January 1967 separation examination report revealed no complaints, diagnosis, treatment, injury or events related to a skin disorder and the clinical evaluation was normal for all bodily systems including the skin. Moreover, in the accompanying Report of Medical History the Veteran specifically denied skin diseases; illness or injury other than noted on the separation examination report; and that he had treated himself for illness other than minor colds. In a February 1983 VA examination report, the examiner indicated that the skin (including appendages) was examined and specifically found that it was "normal."

While the June 1995 VA general medication examination reflects that the Veteran had tinea versicolor in the back and abdominal area and tinea corporis and intertrigo in inguinal-crural region, more recent medical records have shown that the Veteran's skin disorder has been relatively asymptomatic. For example, VA medical records including March 2006, September 2006, November 2006, January 2007, June 2007, December 2007, July 2012, September 2012, November 2012, May 2013, December 2013, and April 2014 have reflected that the Veteran did not have any acute complaints and upon examination, "skin and lymphatic" and "skin" were negative. The physicians noted "no lesion observed no dryness" under "skin" and under "extremities," the physicians made specific findings that there was no skin discoloration. 

The Board has considered the Veteran's assertions that his skin disorder is due to herbicide exposure in Vietnam, including Agent Orange. The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology of a skin disorder in relation to Agent Orange. See Jandreau v. Nicholson, 492 F.3d at 1377 n.4; Woehlaert, 21 Vet. App. at 462. A diagnosis of a skin disability requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. Therefore, the Board finds that the Veteran's assertions lack probative value. 

The Veteran has not offered probative and competent medical evidence establishing a nexus between his skin disorder and service, to include herbicide exposure. Lay evidence may be competent to establish medical etiology or nexus. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination. See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue). See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge). Therefore, the Board finds that the lay evidence offered is not sufficient to warrant a VA examination.

Furthermore, while Veteran shall be presumed to have been exposed to an herbicide agent in service under 38 C.F.R. § 3.307(a)(6)(iii), tinea versicolor and intertrigo are not diseases presumed from such herbicide exposure. 38 C.F.R. § 3.309(e). Accordingly, service connection for a skin disorder on any basis is not warranted.

The preponderance of the evidence is against the claim of service connection for a skin disorder, to include tinea versicolor and intertrigo, to include as due to exposure to herbicides, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 4.3; Gilbert, 1 Vet. App. at 55 (1990). 

Increased Ratings - Upper and Lower Extremity Neuropathy

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016). Hyphenated DCs are used when a rating under one DC requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. The additional code is shown after a hyphen. 38 C.F.R. § 4.27 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran contends that his peripheral neuropathy of the bilateral upper and lower extremities should be higher than the initially assigned 10 percent ratings under 38 C.F.R. § 4.124a, DCs 8515 and 8521, for upper and lower extremities, respectfully.

The terms "major" and "minor" are used in the rating criteria to refer to the dominant or non-dominant upper extremity. See 38 C.F.R. § 4.69 (2016). The Report of Medical History accompanying the January 1967 separation examination report indicates that the Veteran is right-handed. Therefore, his right upper extremity is evaluated as major and his left upper extremity is evaluated as minor. 

The Veteran is currently rated under by analogy under DC 7913-8521 for peripheral neuropathy of the left and right lower extremities associated with diabetes mellitus type II. DC 8521, paralysis of the external popliteal nerve (common peroneal). See 38 C.F.R. § 4.124a, DC 8521. Under DC 8521, a 10 percent rating is assigned for mild incomplete paralysis, a 20 percent rating is assigned for moderate incomplete paralysis, and a 30 rating evaluation is assigned for severe incomplete paralysis. Comparatively, a 40 percent rating is assigned for complete paralysis manifested by: foot drop and slight droop of the first phalanges of all toes, the inability to dorsiflex the foot, and lost extension (dorsal flexion) of proximal phalanges of toes; lost abduction of the foot, weakened adduction; anesthesia covering the entire dorsum of the foot and toes. See id.

The Veteran is also rated by analogy under DC 7913-8515 for peripheral neuropathy of the left and right upper extremities associated with diabetes mellitus type II. DC 8515, paralysis of the median nerve. See 38 C.F.R. § 4.124a, DC 8515. Under DC 8515, relevant to evaluating a veteran's major (dominant) extremity, a 10 percent rating is assigned for mild incomplete paralysis, a 30 percent for moderate incomplete paralysis, and a 50 percent rating is assigned for severe incomplete paralysis. Finally, a 70 percent rating is assigned for complete paralysis manifested by: the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances. Id.

In evaluating the a veteran's minor (non-dominant) extremity under DC 8515, a 10 percent rating is assigned for mild incomplete paralysis of the median nerve, a 20 percent rating is assigned for moderate incomplete paralysis the median nerve, a 40 percent rating is assigned for severe incomplete paralysis of the median nerve, and a 60 percent rating is assigned for complete paralysis of the median nerve (the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances). Id.

The words "slight," "moderate," and "severe" used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just" decisions. 38 C.F.R. § 4.6 (2016).

After a review of the record, the Board finds that the Veteran's upper and lower bilateral neuropathy does not manifest in symptoms that reflect at least moderate incomplete paralysis during any point of the appeal period. The Veteran was afforded a VA examination in November 2006 where he described numbness in the hands and cramps in the fingers intermittently on a daily basis of short duration that disappeared with a changed in position which were more frequent at night while sleeping. The Veteran also reported pain in the lower extremities, tiredness, weakness, and a heavy sensation on a daily basis that interfered with walking and climbing stairs. In a June 2007 statement, the Veteran indicated that his health had decreased, his arms and legs got very tired, and that he was unable to stand for long periods of time, which is consistent to the symptoms he reported in the November 2006 VA examination. The Veteran also testified that his symptoms worsened, including problems with standing up or sitting down for long periods of time in the April 2009 Decision Review Officer (DRO) hearing. In a May 2011 statement, the Veteran further contended that a 100 percent rating is warranted for his neuropathy because his "health is not quite right" and his legs were "mostly quite immovable."

The November 2006 VA examiner noted that clinical symptoms and neurologic signs were compatible with a moderate primary sensory peripheral neuropathy in the upper and lower extremities. However, this seems to be based upon the Veteran's subjective complaints made during the examination report as described above. Objective testing during the examination and in other medical records do not show that the Veteran's symptoms rise to a level of moderate incomplete paralysis. For example, the November 2006 VA examiner indicated that there was no motor deficit and that the Veteran had normal power distally of the hands and feet, particularly grip and pincer grasp function and foot dorsiflexion. The tone was normal in all four extremities with no atrophy, involuntary movements, or fasciculation. The examiner indicated that on sensory examination, the Veteran claimed to have no pinprick perception or touch sensation including vibration loss in the lower extremities and hands in a glove/stocking distribution but the position sense was preserved, deep tendon reflexes were normoactive ("+2") in the upper and lower extremities and there were no pathological reflexes. 

Further, VA medical records from November 2005 and October 2005 have indicated that upon examination, the extremities showed adequate peripheral pulses, no deformity or lesion, and good pedal pulses. March 2006, November 2006, January 2007, June 2007, April 2009, and September 2009 VA medical records reflect that the extremities exhibited no clubbing, cyanosis, edema, skin discoloration, trauma, ulcers, or callus. The musculoskeletal system was either noted to have no deformity or to be symmetric with no edema and the neurologic system was noted to have no focal deficit. VA medical professionals from September 2012, November 2012, May 2013, December 2013, and April 2014 specifically wrote that the neurologic system showed no gross motor and sensory deficit. Also, in a December 2007 VA medical record, the Veteran complained of lower leg edema and calf pain with swelling and stiffness but denied redness, increased temperature, back pain, and decreased range of motion. The Veteran also denied nodes, swelling and coldness of the extremities, black or blueish coloration of the fingers, or visible veins. The physician indicated that the Veteran was in no acute distress. The December 2007 VA medical record also indicates that upon examination, the extremities exhibited no clubbing, cyanosis, edema, skin discoloration, trauma, ulcers, or callus; the musculoskeletal system was symmetric with no edema; there was no neurologic deficit and the neurological cranial nerves were grossly normal; the motor system showed no involuntary movements, no asterixis, and no atrophy; the sensory system showed symmetric sensation to pinprick and soft touch; and reflexes were 2/4 in all extremities. It was also noted that the Veteran did not have any recent hospitalizations, did not have thigh and calf swelling at the same time or have paralysis or immobilization, and that a physical examination was remarkable for mild edema of the right leg that was non-pitting, not hot, not erythematous and that only a 1 centimeter difference was shown when both legs were measured. 

In April 2009, the Veteran was afforded another VA examination for his peripheral nerves. The Veteran reported electric current in his calves, tingling sensation below the knees and his legs feeling heavy. The Veteran indicated that his condition was progressively worse and that he was unable to remain in the same position for more than 15 minutes as it precipitated his symptoms. He also stated that the second digit of his hands felt numb and that if he slept on his arm it became momentarily paralyzed. A thorough physical examination was conducted and the results were detailed in the examination report. A motor examination of the lower extremity muscles including the iliopsoas, hamstrings, quadriceps, anterior tibialis, gastrocnemius, and extensor halluces showed 5/5 muscle strength (full strength), no motor impairment, and no affected nerves bilaterally. A motor examination of the upper extremity muscles including the deltoids, biceps, triceps, wrist extensors, finger extensors, interosseous, abductor pollicis brevis, opponens pollicis, and handgrip revealed 5/5 muscle strength (full strength), no motor impairment, and no affected nerves bilaterally. 

In the examiner's sensory function report, she indicated that the upper extremities bilaterally showed decreased vibration in the distal extremity which was lost after 9 seconds and that the peripheral nerves were affected with decreased pain but normal light touch and position sense. The lower extremities, bilaterally, demonstrated decreased vibration in the distal extremity which was lost after 6 seconds and the peripheral nerves were affected with decreased light touch and absent pain but had normal position sense. A detailed reflex examination demonstrated 2+ or normal reflexes of the biceps, triceps, brachioradialis, knees, ankles, and plantar bilaterally. There was no muscle atrophy or abnormal muscle tone or bulk present. The examiner indicated that joint function of any joint was not affected by the nerve disorder. 

The preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy of either side of the upper or lower extremities have shown symptoms reflecting at least moderate incomplete paralysis at any point during the appeal period and an increased 20 percent rating is not warranted for any extremity. The evidence discussed above, including VA medical records and VA examinations, show that symptoms of the Veteran's bilateral upper and lower extremity peripheral neuropathy have been fully contemplated and more closely reflect the assigned 10 percent ratings for mild incomplete paralysis of the respective median and external popliteal nerves under DCs 8515 and 8521. The benefit-of-the-doubt doctrine is not for application, and the claims for increase are denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 4.3; Gilbert, 1 Vet. App. at 55 (1990). 

TDIU

The Veteran filed informal claims for TDIU on June 11, 2007, and a formal claim for TDIU on December 28, 2016. The Veteran contends that a TDIU is warranted based on service connected disabilities of diabetes mellitus type II and prostate cancer, which he alleges prevent him from securing or following any substantially gainful occupation. On his formal application, he indicated he last worked as a service representative in 2005 and had two years of high school. But see VA Form 21E-1990, Veteran's Application for Program of Education, received April 25, 1967 (wherein Veteran reported three years of high school with a high school diploma).

TDIU may be assigned when the schedular rating is less than 100 percent and disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. If unemployability is claimed as a result of only one service-connected disability, it must be rated at 60 percent or more. If it is a result of two or more disabilities, at least one disability must be rated at 40 percent or more, with at least another sufficient disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.341(a), 4.16(a).

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The level of education, special training, and previous work experience may be considered as part of a TDIU claim. Age or impairment(s) caused by nonservice-connected disabilities may not be considered when determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

Effective January 10, 2014, the Veteran was awarded service connection for prostate cancer with an initial disability rating assigned of 100 percent. A 100 percent rating under the Rating Schedule means that a veteran is totally disabled. Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990). Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Rating Schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where a 100 percent schedular rating was awarded for the same period).

A grant of a 100 percent disability rating, however, does not always render the issue of TDIU moot, and VA's duty to maximize benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114. See Buie, 24 Vet. App. at 250; Bradley, 22 Vet. App. at 294. Specifically, SMC may be warranted if a veteran has a 100 percent disability rating for a single disability, and VA finds that a TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent. See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11229 (March 10, 2010) (withdrawing VAOPGCPREC 06-1999).

Other than the 100 percent rating for postate cancer as of January 10, 2014, the Veteran is in receipt of compensation for diabetes mellitus type II at 20 percent disabling; peripheral neuropathy of the left upper extremity at 10 percent disabling; peripheral neuropathy of the right upper extremity at 10 percent disabling; peripheral neuropathy of the left lower extremity at 10 percent disabling; and peripheral neuropathy of the right lower extremity at 10 percent disabling. The combined rating for these disabilities is 50 percent. See 38 C.F.R. § 4.25 Table I. Thus, the Veteran's service-connected disabilities do not meet the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis. It must still be determined whether his service-connected diabetes mellitus and associated peripheral neuropathy of the upper and lower extremities precluded him from engaging in substantially gainful employment on an extraschedular at any point of the appeal period. 38 C.F.R. § 4.16(b).

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b). Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b). 

In order to grant a TDIU on an extraschedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the claimant in a different position than other veterans having the same compensation rating. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. 361 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). It is clear that the claimant need not be a total "basket case" before it may be found that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. Id.

However, service-connected disabilities, alone, must be sufficiently severe to produce unemployability. Hatlestad, 5 Vet. App. at 529. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.

As the Board itself cannot assign an extraschedular rating, including on the basis of TDIU, in the first instance; it must first specifically determine whether to refer a case to the Director of Compensation and Pension Service for an extraschedular TDIU evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record. 38 C.F.R. § 4.16(b); See also Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.

In consideration of all the lay and medical evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran was unable to secure and follow substantially gainful employment due to his service-connected disabilities at any point of the appeal period. 

In a June 2007 statement, the Veteran contended that his arms and legs got very tired, that he could not stand for long, and was unable to work since his diagnosis of diabetes mellitus type II and associated conditions. The Veteran proffered a May 2010 letter from his private physician which stated that the Veteran was suffering from multiple conditions which precluded him from "lifetime health every day." The physician indicated that the conditions "are diabetic neuropathy, hyperlipidemia, high blood pressure, diabetes mellitus type II, acute renal failure, peripheral vascular disease, BPH (benign prostatic hyperplasia) , DVT (deep vein thrombosis), developing countries [sic], retention of liquid and immobility joints in both legs where total inability is required." She also stated that the Veteran had quite a few health complications due to neuropathy which required treatment and constant monitoring. The physician added that due to these conditions she believed the Veteran could not perform any type of paid work.

In the April 2009 VA examination report for peripheral nerves, the examiner indicated that the Veteran's usual occupation was a teller at a bank, but was not employed at the time of the examination. The report shows that the Veteran had been retired for 10 years at the time and that his retirement was due to medical issues, specifically, the examiner wrote "psychiatric problem." (The Veteran is not service connected for a psychiatric disorder.)  In an October 2015 VA examination report, the examiner indicated that the Veteran's prostate cancer did not impact his ability to work. The examiner noted that the Veteran reported he stopped working approximately 10 years ago at a bank and indicated "I just got tired of it."

The Board has considered the evidence of record, including opinions of VA examiners, the Veteran's lay statements, a statement from his private physician and other medical evidence. The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

The VA examination reports which reflect that the Veteran was unemployable due to a psychiatric problem and personal choice are accorded more probative value than statements provided by Veteran and his private physician. Both VA examiners reviewed the Veteran's claims file, conducted in-person interviews and examinations of the Veteran, and reported a history of the Veteran's symptomatology. The Board finds that the VA examiners' medical opinions are based on a comprehensive review of the Veteran's medical history and current complaints. The Board acknowledges the Veteran's contentions that his service-connected diabetes mellitus renders him unemployable. However, the competent and probative medical evidence of record does not support a finding of unemployability. The May 2010 letter from his private physician attributed his unemployability to non-service-connected conditions other than diabetes mellitus type II or prostate cancer, such as hyperlipidemia, high blood pressure, acute renal failure, peripheral vascular disease, and deep vein thrombosis. Moreover, no supporting medical records or rationale is provided with the statement from the private physician. As noted above, the Veteran himself did not attribute his unemployability to his diabetes mellitus alone, but also his prostate cancer.  Thus, even his own allegation does not support a TDIU rating for the diabetes and its residuals. 

Accordingly, the Board finds that referral to the Director of Compensation Service for extraschedular consideration of entitlement to a TDIU is not warranted. The benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3; Gilbert, 1 Vet. App. at 55.



ORDER

The application to reopen a claim of entitlement to service connection for a skin disorder, to include tinea versicolor and intertrigo, to include as due to exposure to herbicides, is granted.

Entitlement to service connection for a skin disorder, to include tinea versicolor and intertrigo, to include as due to exposure to herbicides, is denied.

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

Referral for entitlement to an extraschedular TDIU rating for the service-connected disabilities other than prostate cancer is not warranted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


